Appeal from a judgment of the County Court of Fulton County (Best, J.), rendered May 12,1981, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree and assault in the first degree. As a result of an incident which allegedly occurred on December 21, 1980 wherein defendant forcibly stole a portable radio from one William Vredenburgh and in the course of the robbery struck his victim in the head with a crowbar, defendant was indicted on three counts of robbery in the first degree, one count of burglary in the first degree and two counts of assault in the first degree. He was subsequently permitted to plead guilty to one robbery count (Penal Law, § 160.15, subd 3) and one assault count (Penal Law, § 120.10, subd 1) in full satisfaction of the indictment and also in full satisfaction of a second indictment charging defendant with burglary in the third degree and petit larceny as a result of an alleged illegal entry into a store in the Village of Northville, Fulton County. On May 12,1981, he was sentenced to two concurrent indeterminate terms of imprisonment of 4 to 12 years, and the instant appeal followed. We hold that the challenged judgment should be affirmed and, in so ruling, find ample evidence in the record to support the Trial Judge’s ruling that certain inculpatory evidence obtained by the police was produced voluntarily for them by the girl with whom defendant lived and not discovered during an illegal search of defendant’s apartment (see Coolidge v New Hampshire, 403 US 443, 487). Additionally, defendant’s contention that the written statement he gave to the police was a product of his use of drugs and alcohol and, therefore, not voluntarily made is without merit, it being supported only by his self-serving statements and a doctor’s report based thereon. Judgment affirmed. Mahoney, P. J., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.